COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 LUIS GONZALEZ,                                                No. 08-14-00203-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                         County Court at Law No. 1
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               §
                             State.                            (TC# 20120C10382)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until February 6, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 6, 2015.

       IT IS SO ORDERED this 29th day of December, 2014.

                                            PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.